 1

 2                                UNITED STATES DISTRICT COURT
 3                              EASTERN DISTRICT OF CALIFORNIA
 4

 5   JAMES JACK, JR.,                                      CASE NO. 1:17-CV-0520 AWI SAB
 6                           Plaintiff
                                                           ORDER CORRECTING DOC. NO. 61
 7                   v.                                    NUNC PRO TUNC
 8   STANISLAUS COUNTY DEPUTY
     SHERIFF ERIC PEARSON,                                 (Doc. No. 61)
 9
                             Defendant
10

11           On January 14, 2020, the Court’s order on Defendant’s motion for summary judgment was
12 docketed. See Doc. No. 61. However, it has come to the Court’s attention that there are

13 typographical errors with respect to the title this order. Specifically, the title of order appears as

14 “Order On Defendants’ Third Motion To Dismiss” and then references “(Doc. No. 33)”. See id.

15 However, the body of the order addresses and resolves Defendant’s summary judgment motion.

16 See id. In order to avoid possible confusion, the Court will issue this order to correct Doc. No. 61

17 nunc pro tunc to reflect that it is the “Order On Defendant’s Motion For Summary Judgment,”

18 which is Doc. No. 53 in the record.

19           Accordingly, IT IS HEREBY ORDERED that:
20      1.      Document No. 61 on Page 1 at the title is CORRECTED NUNC PRO TUNC to now
21              read: “Order On Defendant’s Motion For Summary Judgment”; and
22      2.      Document No. 61 on Page 1 in the title, where “(Doc. No. 33)” is identified, is
23              CORRECTED NUNC PRO TUNC to read “(Doc. No. 53).”
24
     IT IS SO ORDERED.
25

26 Dated: January 15, 2020
                                                  SENIOR DISTRICT JUDGE
27

28
